Citation Nr: 1632091	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bowel urgency with incontinence, claimed as bowel dysfunction.

2.  Entitlement to service connection for neurogenic bladder, claimed as bladder dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

In August 2016, prior to the promulgation of a Board decision, the Veteran's authorized representative submitted correspondence indicating the Veteran wished to withdraw from appellate review his claims for service connection for bowel urgency with incontinence and neurogenic bladder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative submitted correspondence in August 2016 indicating the Veteran wished to withdraw from appellate review his claims for service connection for bowel urgency with incontinence and neurogenic bladder.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


